DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews (20180148659) in view of Saito (4756719) and Helms (20080092437).
	Regarding claims 1-9, Mathews discloses a combustible fuel material for fire starting  (element 120 ) that includes a combination of materials such as paraffin wax, cotton, petroleum jelly (meets oil limitation as shown by claim 3), and wood chips or pellets (0039 and 0052).
Saito discloses a fire starting mixture (col. 5, lines 17-25) that can include petroleum solvent, plant fiber material such as sawdust, metal powder including aluminum or magnesium, and dye(meets colorant limitation) (abstract).  Saito indicates that the combustibility and flame brightness can be varied by adding a fine metal powder such as of aluminum or magnesium to the fuel composition.
Helms discloses the addition of rosin (meets claimed pine rosin material) to a fire starter that includes paraffin wax, wood shavings and paper fiber (0068).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to include the metal powder taught by Saito in the composition of Mathews since both are used as fire starting mixtures and since Saito suggests that the combustibility and flame brightness can be varied by adding a fine metal powder such as of aluminum or magnesium to the fuel composition.  It is also obvious to use the dye disclosed by Saito to color the fire starting composition and the rosin of Helms since both Saito and Helms disclose that these additives can be used with a fire starting composition and since Mathews indicates that “it should be appreciated that, under appropriate circumstances, considering such issues as user preferences, design preference, structural requirements, marketing preferences, cost, available materials, technological advances, etc., other fuel such as, for example, oils, petroleum distillates, sawdust, alcohols, etc., may be sufficient.” (0052).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734